EXHIBIT 10.32


ADOPTION AGREEMENT




PART A.  EMPLOYER INFORMATION:
Employer Name: Casino America. Inc   
Employer Address: Biloxi, MS    
Employer Telephone:      
Employer Tax ID No.:      
Employer Fiscal Year End: 12/31/95   


PART B. COMPENSATION:


For purposes of this Agreement, Compensation shall be deemed as (Select one
option):



 
Option 1.
□
Total salary, bonuses and commissions of the employee paid or accrued by the
Employer, exclusive of Aggregate Account amounts.




 
Option 2.
□
Total salary and commissions of the Employee paid or accrued by the Employer,
exclusive of year-end bonuses, Aggregate Account Amounts, stock options, stock
appreciation rights, and any employer contributions or payments to any other
trust, fund, agreement or plan providing retirement, pension, profit sharing,
health, welfare, death, insurance or similar benefits.



PART C. SELECTED GROUP OF EMPLOYEES:


Employees eligible to participate in this Agreement include (Select and complete
option(s)):



 
□
All Employees who are a member of the Employer’s select group of management or
who are Highly Compensated Employees as defined under relevant provisions of the
code and/or ERISA.



□ All Employees with a position ranking of      or above, earning a minimum of
$  per Fiscal Year


x The following Employee(s): attachment


PART D. RETIREMENT DATES


Section (i). Early Retirement Date (Select one option):
 

--------------------------------------------------------------------------------




□ Section (ii). Normal Retirement Date (Select one option):
 
            □ The date the Employee attains __________ years of age.


□ The date the Employee attains __________ years of age and has been employed by
the Employer or an affiliate for __________ years.


PART E. DEFERRAL OF COMPENSATION (Select one option):


Option I. Deferral of a Percentage of Compensation plus Bonus.


The Employee shall defer the following percentages of Compensation per Fiscal
Year (Select and complete):


Maximum Percentage
Amount of Employee’s  of Compensation that
Compensation in Fiscal Year Can be Deferred


0 to $________    _____%
Over $______, up to $ ______  _____%
Over $______, up to $ ______  _____%
Over $______, up to $ ______  _____%
Over $______, up to $ ______  _____%
Over $______    _____% 


The Employee shall be entitled to defer


x all of
□ a percentage of


any bonus the Employer may award during the Fiscal Year.


Option 2. □ Deferral of Bonus Only.


The Employee shall be entitled to defer


□ all of
□ a percentage of


any bonus the Employer may award during the Fiscal Year.


Option 3. □ Deferral of Excess Contributions.


The Employee shall be entitled to defer such amounts of Compensation earned
during the Employer’s Fiscal Year which may be determined to be an excess
contribution and/or excess aggregate contribution for the period under the
Employer’s 401(k) Profit Sharing
 
2

--------------------------------------------------------------------------------


Plan.


Option 4. x Additional Deferral.


The Employee shall be entitled to defer such amounts as the Employer may award
to the Employee during the Fiscal Year pursuant to the following (Select and
complete)::


□ Matching Formula.


The Employer will make a matching contribution on behalf of the Employee in an
amount equal to _______ % of the Employee’s Deferral of Compensation not in
excess of $-2,310 or ______% of the Employee’s Compensation for the Fiscal Year.


x  Discretionary Formula.


Any amount the Employer shall award to the Employee in the Employer’s



 
x
sole discretion
□
based upon the Employee’s performance shall be eligible to be deferred
hereunder.

 
PART F. VESTING SCHEDULE FOR EMPLOYER MATCHING OR DISCRETIONARY CONTRIBUTIONS
(select one option):


Option 1. Years of Service with Employer


Note: For the purpose of determining a participant’s vested benefit, a year of
service/participation means a 12-month period during which a participant
completes at least 1,000 hours of service with the employer.


PART G. INTEREST ON DEFERRED AMOUNTS


Interest on the Employee’s Deferred Amounts hereunder shall be calculated as
follows:


Realized Rate on Plan Investments.


PART H. RETIREMENT BENEFIT


The Employer shall pay to the Employee a Retirement Benefit as follows (Select
one Option)


Option 1.  □ Single Payment.


Option 2. □ Installment Payment.


Option 3. □ Installment Payment with Option to Accelerate.  In the case of
separation of service, the employer determines the option to accelerate.
 
Option 4. □ Such Payments as may be Otherwise Available under Funds managed by




3

--------------------------------------------------------------------------------


Oppenheimer Capital Trust Company.
 
I. EFFECTIVE DATE OF AGREEMENT
The Effective Date of this Agreement shall be June 1, 1995.


J. ADOPTING EMPLOYER


The party whose signature appears below hereby agree to all terms and conditions
set forth in this Agreement on behalf of the Employer.




Casino America, Inc.   
(Name of Employer)


By: /s/ James Edward Ernst


Its: President


4

--------------------------------------------------------------------------------








BASIC PLAN AGREEMENT




I. DEFINITION OF TERMS. Certain words and phrases are defined when first used in
later paragraphs of this Agreement. In addition, the following words and phrases
when used herein, unless the context clearly requires otherwise shall have the
following respective meanings:


(a)
Aggregate Account: The sum of all Deferred Amounts credited to the Employee’s
Retirement Account and due and owing to the Employee or his beneficiaries
pursuant to this Agreement, together with Interest thereto calculated as set
forth in Paragraph 4 hereinbelow, adjusted by any distributions hereunder.



(b)
Affiliate: Any corporation, partnership, joint venture, association, or similar
organization or entity, the employees of which would be treated as employed by
the Employer under Section 414(b) and 4 14(c) of the Code.



(c)
Agreement: This Agreement, together with any and all amendments or supplements
thereto.



(d)
Code: The Internal Revenue Code of 1986, as amended or as it may be amended from
time to time.



(e)
Compensation: Compensation shall be defined as set forth in the Adoption
Agreement hereinabove.



(f)
Early Retirement Date: Means Early Retirement Date defined hereinabove.



(g)
Effective Date: The Effective Date of the agreement is as set forth hereinabove.



(h)
Election of Deferral: A written notice filed by the Employee with Employer
specifying the amount of Compensation and/or bonus to be deferred.



(i)
Employee: Means the Employee executing an Election to Defer in substantially the
form attached hereto as Exhibit “A” and who is a member of the Employer’s select
group of management or is a Highly Compensated Employee as defined under the
Code and/or the Employee Retirement Income Security Act of 1974 and as may
further be identified in Part C. of the Adoption Agreement.



(j)
Employer: Means the Employer identified hereinabove.



(k)
ERISA: Means the Employee Retirement Income Security Act of 1974, as amended
from time to time



(l)
Fiscal Year: The taxable year of the Employer as identified hereinabove.



(m)
Normal Retirement Date: Means the Normal Retirement Date defined hereinabove.



(n)
Investment Account: Book entries maintained by the Employer reflecting Deferred
Amounts and Interest thereon; provided, however, that the existence of such book
entries and the Investment Account shall not create and shall not be deemed to
create a trust of any kind, or a fiduciary relationship between the Employer and
the Employee, his designated beneficiary, or other beneficiaries under this
Agreement.

 
 

--------------------------------------------------------------------------------



 
(o)
Gender Reference: A pronoun or adjective in the masculine gender includes the
feminine gender and the singular includes the plural.



2. DEFERRAL OF COMPENSATION. The Employee may defer a portion of Compensation
each Fiscal Year within the limits as set forth in the Adoption Agreement. For
purposes of Part E of the Adoption Agreement, the following shall apply:


Option 1. Commencing on the Effective Date, and continuing through the date on
which the Employee’s employment terminates due to death, early retirement,
normal retirement, disability or any other cause, the Employee and the Employer
agree that the Employee shall be entitled to defer into his Investment Account
up to the percentage of the Compensation that the Employee would otherwise be
entitled to receive from the Employer in each Fiscal Year of the Employer as is
selected in the Adoption Agreement


In addition, the Employee shall be entitled to elect to defer such portion of
any bonus that the Employer may award during or for any Fiscal Year. The maximum
percentage of Compensation and the bonuses that can be deferred, as set forth in
this Paragraph, arc hereinafter referred to collectively as the “Maximum
Deferral “The amount selected for deferral by the Employee pursuant to an
Election Deferral is referred to as the “Annual Deferral.” The amounts of
Compensation and amounts of any bonuses actually deferred are hereinafter
referred to as ‘Deferred amounts.” The Employee’s Deferred Amounts shall be
credited to the Employee’s Investment Account as of the dates such Deferred
Amounts would, but for such deferral, be payable to the Employee.


Option 2. Commencing on the Effective Date, and continuing through the date on
which the Employee’s employment terminates due to death, early retirement,
normal retirement, disability, or any other cause, the Employee and the Employer
agree that Employee shall be entitled to elect to defer into his Investment
Account such portion of any bonus that the Employer may award during or for any
Fiscal Year. The amounts that the Employee is entitled to defer are hereinafter
referred to collectively as the “Maximum Deferral”. The amount selected for
deferral by the Employee pursuant to an Election of Deferral is referred to as
the “Annual Deferral”. Th amounts of any bonuses actually deferred are
hereinafter referred to as “Deferred Amounts.” The Employee’s Deferred Amounts
shall be credited to the Employee’s Retirement Account as C the date or dates
any bonus would, but for such deferral, be payable to the Employee.


3. DEFERRAL IN PARTIAL FISCAL YEAR. If the Effective Date of this Agreement is
not the first day of the Fiscal Year, the Employee shall be entitled to elect to
defer a portion of the Maximum Deferral in such partial Fiscal Year, calculated
as follows: The Maximum Deferral under Paragraph __ herein shall be multiplied
by a fraction, the numerator of which is the number of full calendar months in
the Fiscal Year from and after the Effective Date, and the denominator of which
is twelve (12).


4. INTEREST ON DEFERRED AMOUNTS. The Employer hereby agrees that it will credit
Deferred Amounts in the Employee’s Investment Account with interest thereon
(“Interest”) from ___ after the dates Deferred Amounts are credited to the
Retirement Account. Interest to Deferred
 
2

Amount shall accrue commencing on the date the Investment Account first has a
positive balance and shall continue up to the date Retirement Benefits,
Disability Retirement Benefits, Death Benefits, or Termination Benefit commences
hereunder. Interest shall be calculated as selected in Part F of the Adoption
Agreement.


5. ELECTION TO DEFER COMPENSATION. Notwithstanding the initial Election to Defer
contemplated under Paragraph 2 hereinabove, the Employee may elect an Annual
Deferral hereunder by filing an Election of Deferral. The initial Election of
Deferral must be filed within thirty (30) days of the Effective Date of this
Agreement. Such initial Election of Deferral, if any, shall be effective
commencing with the first day of the first month after it is filed. Thereafter,
an Election of Deferral must be filed a least thirty (30) days prior to the
beginning of the Fiscal Year to which it pertains and shall be effective on the
first day of the Fiscal Year following the filing thereof.


6. TERMINATION OF ELECTION. The Employee’s initial Election of Deferral shall
continue in effect, pursuant to the terms of the Election of Deferral, unless
and until the Employee files with the Employer a notice to discontinue or a
subsequent Election of Deferral specifying a different amount of deferral. Each
Election of Deferral filed subsequent to the initial Election of Deferral shall
similarly continue in effect until the Employee files a notice to discontinue or
a new Election of Deferral. Any new Election of Deferral, to be effective, must
be filed at least thirty (30) days prior to the beginning of the Fiscal Year in
which deferral is sought.


A notice to discontinue shall be effective if filed at least thirty (30) days
prior to January 1, April 1, July 1 or October 1. Any notice to discontinue
shall be effective commencing with January I, April 1, July 1, or October 1
following its filing, as applicable, and shall apply only with respect to the
Employee’s Compensation and bonuses attributable to services not yet performed.


7. TRANSFER BETWEEN INVESTMENT OPTIONS. 


Option 3.
x
The trustee, in its discretion, may take instruction from a participant for
transfers up to four (4) times a year between investment options for those
assets being held for the participant of the plan.



A request to transfer between Rinds shall be effective if filed at least thirty
(30) days prior to the date of transfer. The transfer shall be in the form of a
percentage or dollar amount of the current or future account balance.


8. RETIREMENT BENEFIT. The Employer agrees that, from and after the retirement
of the employee from the service of the Employer, upon reaching his Early
Retirement Date or Normal Retirement Date, the Employer shall thereafter pay as
a retirement benefit (“Retirement Benefit”) to the Employee such payment as
shall be selected in Part G of the Adoption Agreement. For purposes of Part G of
the Adoption Agreement, the following shall apply:


Option 3. Installment payments with Option to Accelerate. The Employee’s entire
Aggregate Account, payable in equal monthly installments for a period of
thirty-six (36) months, commencing with the first day of the second month
following the Employee’s retirement; benefit payments begin
 
3

to receive the Aggregate Account in his Investment Account in equal monthly
installment payments over a shorter period, than would otherwise apply, or in a
single payment.


The election referred to in the preceding Paragraph must be made at least thirty
(30) days prior to the date benefit payments begin and shall be irrevocable. In
the event of such election by the Employee, the first designated monthly
installment payment or the single payment, whichever applies, shall be due and
payable on the first day of the second month following the Employee’s filing of
an effective written election to accelerate benefits. Monthly installment
payments, if applicable, shall continue monthly thereafter, for the period
designated by the Employee.


ELECTION OF BENEFITS UPON EARLY RETIREMENT DATE OR NORMAL RETIREMENT DATE. The
employee shall have the option, upon attaining his Early Retirement Date or
Normal Retirement Date, to elect to receive his Retirement Benefit,
notwithstanding a continuation of employment with the Employer after attaining
Early Retirement Date or Normal Retirement Date. Notwithstanding continued
employment the Employee’s election to receive such Retirement Benefit must be
made in writing at least thirty (30) days prior to his Early Retirement Date or
Normal Retirement Date, as applicable. The Retirement Benefit payable upon
election pursuant to this Paragraph 7 shall be the amount that would have been
payable had the Employee retired from service with the Employer as of his Early
Retirement Date or Normal Retirement Date, as applicable. Any such election
shall be irrevocable, and shall result in the termination of the Employee’s
rights to any further deferrals hereunder.


9. DISABILITY RETIREMENT. Notwithstanding any other provision hereof, the
Employee shall be entitled to receive payments hereunder prior to his Early
Retirement Date or Normal Retirement date, as applicable, at any time it is
determined by a duly licensed physician selected by the Employer that, because
of ill health, accident, disability or general inability because of age, the
Employee is no longer able, properly and satisfactorily, to perform regular or
general duties as an Employee.


If the Employee’s employment is terminated pursuant to this Paragraph 8, the
disability retirement benefit payable hereunder (“Disability Retirement
Benefit”) shall be that amount that would have been payable as a Retirement
Benefit had the Employee attained Normal Retirement Date on the date of the
physician’s disability determination. The Disability Retirement Benefit payable
under this Paragraph 8 shall be distributed in accordance with the provisions of
Paragraph 7 as if the Employee had retired on the date of the physician’s
disability determination.


10. DEATH BENEFIT PRIOR TO COMMENCEMENT OF RETIREMENT BENEFITS. In the event of
the Employee’s death white in the employment of the Employer and prior to
commencement of Retirement Benefits or Disability Retirement Benefits, the
Employer shall pay the Aggregate Account in the Employee’s Investment Account as
of the date of death in equal monthly installments for a period of six months to
the Employee’s designated beneficiary, in accordance with the last such
designation received by the Employer from the Employee prior to death. If no
such designation has been received by the Employer form the Employee prior to
death or if said payments are otherwise to be made as provided herein, said
payments shall be made to the Employee’s then living spouse, so long as said
spouse shall live and thereafter to such person or persons, including said
spouses estate, as may be appointed under said spouses last Will and Testament,
making specific reference hereto; if the Employee is not survived by a spouse or
if said spouse shall fail to appoint, then said payments shall be made to the
then living children of the
 
4

Employee, if any, in equal shares, for their joint and survivor lives; and if
none, or after their respective joint and survivor lives, any balance therefore
in one lump sum to the estate of the Employee. Such payments shall commence on
the first day of the third month following the Employee’s death.


DEATH BENEFIT AFTER COMMENCEMENT OF BENEFITS. In the event of the Employee’s
death after the commencement of Retirement Benefits, Normal Retirement Benefits,
or Disability Retirement Benefits, but prior to the completion of all such
payments due and owing hereunder, the Employer shall continue to make such
payments, in equal monthly installments, over the remainder of the period
specified in Paragraph 7 or 8 hereinabove, as applicable, that would have been
made to the Employee had he survived.


Such continuing payments shall be made to the Employee’s designated beneficiary,
in accordance with the last such designation received by the Employer from the
Employee prior to death. If no such designation has been received by the
Employer from the Employee prior to death or if said payments are otherwise to
be made as provided herein, said payments shall be made to the


Employee’s then living spouse, so long as said spouse shall live and thereafter
to such person or persons, including said estate, as may be appointed under said
spouse’s Wilt, making specific reference hereto; if the Employee is not survived
by a spouse or it said spouse shall fail to so appoint, then said payments shall
be made to the then living children of the Employee, if any, in equal shares,
for their joint and survivor lives; and if none, or after their respective joint
arid survivor lives, any balance thereof in one lump sum to the estate of the
Employee. Such continuing payments shall commence on the first day of the third
month following the Employee’s death.


11. TERMINATION BENEFIT. In the event of the Employee’s termination of
employment with the Employer before Early Retirement Date for any reason, other
than disability retirement or death, the Employer shall pay to the Employee, as
compensation for services rendered prior to such termination, a single sum equal
to the total Deferred Amounts hereunder, inclusive of Interest thereto, (the
“Termination Benefit”). The Termination Benefit shall bc payable on the first
day of the second month following the termination of the Employee’s employment
with the Employer.


ITEMS 12 THROUGH 14 INTENTIONALLY OMITTED


15. SUSPENSION AND/OR TERMINATION OF BENEFITS. In the event of any breach by the
Employee of the agreements and covenants contained herein, the Board of
Directors of the Employer shall direct that any unpaid balance of any employer
matching or discretionary payments to the Employee under this Agreement be
suspended, and shall thereupon notify the Employee of such suspension, in
writing. Thereupon, if the Board of Directors of the Employer shall determine
that said breach by the Employee has continued for a period of thirty days
following notification of such suspension, all rights to further payment of
matching or discretionary payments of the Employee and his beneficiaries under
this Agreement, including rights to further payments hereunder, shall thereupon
terminate. The exercise of any other right or remedy the Employer may have
against the Employee, and any forbearance by the Employer in exercising any
right or remedy hereunder shall not be a waiver of or preclude the later
exercise of such right or remedy.


16. NO FIDUCIARY RELATIONSHIP CREATED. Nothing contained in this Agreement, and
no action taken pursuant to its provisions by either party hereto shall create,
or be construed to
 
5

--------------------------------------------------------------------------------


create or a fiduciary relationship between the Employer and the Employee, his
designated beneficiary, other beneficiaries of the Employee or any other person.


17. BENEFITS PAYABLE ONLY FROM GENERAL CORPORATE ASSETS; UNSECURED GENERAL
CREDITOR STATUS OF EMPLOYEE. The payments to the Employee or his designated
beneficiary or any other beneficiary hereunder shall be made from assets which
shall continue, for all purposes, to be a part of the general, unrestricted
assets of the Employer; no person shall have any interest in any such assets by
virtue of the provisions of this Agreement. The Employer’s obligation hereunder
shall be an unfunded and unsecured promise to pay money in the future. To the
extent that any person acquires a right to receive payments from the Employer
under the provisions hereof, such right shall be no greater than the right of
any unsecured general creditor of the Employer; no such person shall have nor
require any legal or equitable right, interest or claim in or to any property or
assets of the Employer.


ITEM 18 INTENTIONALLY OMITTED.


19. NO CONTRACT OF EMPLOYMENT. Nothing contained herein shall be construed to be
a contract of employment for any term of years, nor as conferring upon the
Employee the right to continue to be employed by the Employer in his present
capacity, or in any capacity. It is expressly understood by the parties hereto
that this Agreement relates to the payment of deferred compensation for the
Employee’s services, payable after termination of his employment with the
Employer, and is not intended to be an employment contract.


20. BENEFITS NOT TRANSFERABLE. Neither the Employee, his designated beneficiary,
nor any other beneficiary under this Agreement shall have any power or right to
transfer, assign, anticipate, hypothecate or otherwise encumber any part or all
of the amounts payable hereunder. No such amounts shall be subject to seizure by
any creditor of any such beneficiary, by a proceeding at law or in equity, nor
shall such amounts be transferable by operation of law in the event of
bankruptcy, insolvency or death of the Employee, his designated beneficiary, or
any other beneficiary hereunder. Any such attempted assignment or transfer shall
be void and shall terminate this Agreement, and the Employer shall thereupon
have no further liability hereunder.


21. DETERMINATION OF BENEFITS.


(a). Claim.


A person who believes that he being denied a benefit to which he is entitled
under the Plan (hereinafter referred to as a “Claimant”) may file a written
request for such benefit with the Employer, setting forth his claim. The request
must be addressed to the President of the Employer at its then principal place
of business.


(b). Claim Decision.


Upon receipt of a claim, the Employer shall advise the Claimant that a reply
will be forthcoming within 90 days and shall, in fact, deliver such reply within
such period. The Employer may, however, extend the reply period for an
additional 90 days for reasonable cause. If the claim is denied in whole or in
part, the Employer shall adopt a written opinion, using language calculated to
be understood by the Claimant, setting forth:
 

 
6

--------------------------------------------------------------------------------


(i) The specific reason or reasons for such denial;


(ii) The specific reference to pertinent provisions of this Agreement upon which
such denial is based.


(iii) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;


(iv) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and


(v) The time limits for requesting a review under Subsection (iii) immediately
proceeding and for review under Subsection (iv) immediately proceeding.


(c).   Request for Review.


Within 60 days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Secretary of the
Employer review the determination of the Employer. Such request must be
addressed to the Secretary of the Employer at its then principal place of
business. The Claimant or his duly authorized representative may, but need not,
review the pertinent documents and submit issues and comments in writing for
consideration by the Employer. If the Claimant does not request a review of the
Employer’s determination by the Secretary of the Employer within such sixty (60)
day period, he shall be barred and estopped from challenging the Employer’s
determination.


(d).   Review of Decision.


Within sixty (60) days after the Secretary’s receipt of a request for review, he
wilt review the Corporation’s determination. After considering all materials
presented by the Claimant, the Secretary will render a written opinion, written
in a manner calculated to be understood by the Claimant, setting forth the
specific reasons for the decision and containing specific references to the
pertinent provisions of this Agreement on which the decision is based. If
special circumstances require that the sixty (60) day time period be extended,
the Secretary will so notify the Claimant and will render the decision as soon
as possible, but no later than one hundred twenty (120) days after receipt of
the request for review.


22. AMENDMENT AND TERMINATION. This agreement may not be amended, altered or
modified, except by written instrument executed by the Employer, or its
respective successors. This Agreement may be terminated at the sole and
exclusive direction of the Employer.


23. INUREMENT. This Agreement shall be binding upon and inure to the benefit of
the Employer and its successors and assigns, and the Employee and his
beneficiaries.
 
 
7

--------------------------------------------------------------------------------




24. ADMINISTRATION. The Agreement shall be administered by the Employer. The
Employer shall have full authority to administer the Agreement including
authority to interpret and construe any provision of the Agreement and the
Employer’s interpretation and construction in good faith shall be conclusive and
binding on all persons except as otherwise provided herein or by law. The
Employer shall have lull power and authority to designate Employees in the
Agreement


25. NOTICE. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. if such notice, consent or demand is
mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Employer. The date of such mailing shall be deemed the date of
notice, consent or demand. Either party may change the address to which notice
is to be sent by giving notice of the change of address in the manner aforesaid.


26. GOVERNING LAW. This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the laws of the State of
the Employer.




NOTE: The preceding is a model agreement only. Completion of this document
includes consideration of legal and tax issues and it is recommended that you
obtain the advice of a professional. Neither Quest for Value Distributors,
Oppenheimer Capital Trust Company nor any of its agents or affiliates assume any
responsibility for its use of this form by persons not authorized to practice
law.


This model agreement contains a BASIC PLAN AGREEMENT and ADOPTION AGREEMENT. The
ADOPTION AGREEMENT must be completed and is used and interpreted in conjunction
with the BASIC PLAN AGREEMENT. No modifications to the BASIC PLAN AGREEMENT may
he made.


This non qualified plan is intended to be a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Section 201(2) and 301(a) (3) o the Employee Retirement
Income Security Act of 1974 (ERISA). All assets in the trust are subject to the
company’s general creditors in the event of bankruptcy or insolvency






8

--------------------------------------------------------------------------------

 

 
 
 